Name: Commission Decision No 2093/85/ECSC of 26 July 1985 amending Decision No 3302/81/ECSC on the information to be furnished by steel undertakings about their investments
 Type: Decision_ENTSCHEID
 Subject Matter: financing and investment;  production;  iron, steel and other metal industries
 Date Published: 1985-07-27

 Avis juridique important|31985S2093Commission Decision No 2093/85/ECSC of 26 July 1985 amending Decision No 3302/81/ECSC on the information to be furnished by steel undertakings about their investments Official Journal L 197 , 27/07/1985 P. 0019 - 0020 Spanish special edition: Chapter 08 Volume 3 P. 0005 Portuguese special edition Chapter 08 Volume 3 P. 0005 *****COMMISSION DECISION No 2093/85/ECSC of 26 July 1985 amending Decision No 3302/81/ECSC on the information to be furnished by steel undertakings about their investments THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 47 and 54 thereof, Whereas Section II of Commission Decision No 3302/81/ECSC (1) laid down the procedure for the prior notification of permanent or temporary closure of production plant; Whereas, within the framework of its periodically defined guidelines, the Commission must know with accurancy the maximum possible production of the plant of undertakings in the steel industry which is in service or capable of being rapidly brought back into operation; Whereas the Commission cannot take into account in the same manner closures, declared as permanent, resulting from the destruction of certain key elements of the installation and other closures which do not include the destruction of such elements; Whereas a decision defining what is understood by permanent closure is necessary, among other reasons, to enable the Commission to ensure that the reductions in capacity called for as a counterpart of State aids authorized in the framework of Commission Decision No 2320/81/ECSC (2) have been properly effected by permanent closure, HAS ADOPTED THIS DECISION: Article 1 Decision No 3302/81/ECSC is hereby amended as follows: 1. Article 8 is replaced by the following: 'Article 8 1. Notification shall cover any permanent closure, transfer or sale of plant of whatever tonnage and any temporary closure which involves a reduction of at least 50 000 tonnes in the maximum possible production. 2. The only closures considered to be permanent are those where the key elements indicated in paragraph 4 have been physically destroyed so that the plant cannot be restored to service or if the plant has been sold or transferred. 3. Notification of permanent closure shall oblige the undertaking concerned to destroy at least the key elements of the plant concerned, or to proceed with the sale or transfer thereof within six months of the date when production ceased. 4. Before a closure can be considered to be permanent the following key elements must be destroyed: - in the case of hot rolling mills: reheating furnaces and rolling mill stands, - in the case of cold rolling mills: mill stands, - in the case of coating plant: coiling and uncoiling machines, accumulators and tanks, - in the case of other plant: components whose destruction makes it impossible to operate the plant, for instance the tilting mechanism of LD converters or the pushing machine in a coking plant. 5. The Commission reserves the right to make site inspections to verify the destruction of the key elements defined in paragraph 4.' 2. The following indent is added to Article 9: '- in the case of sale or transfer: the destination of the plant'. 3. The following is added to the second paragraph of Article 15: 'Replies to the annual surveys shall include all plant not permanently closed as defined in Article 8 (2).' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1985. For the Commission Alois PFEIFFER Member of the Commission (1) OJ No L 333, 20. 11. 1981, p. 35. (2) OJ No L 228, 13. 8. 1981, p. 14.